Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (USPN 6,867,723) in view of Levinson (USPN 5,880,623).
With respect to claim 1, as far as can be understood, Tachibana et al. discloses, in Fig. 1, a circuit comprising: 
a comparator core (Fig. 1) including: 
a first stage (NM1, PM1, NM4 and C6), the first stage having an output configured to provide a digital value (value at one of 31 and 32, either one of 31 and 32 may be interpreted as the output); 

a second stage (NM3, MP3 and NM6) selectively coupled to the first stage (during the sampling mode when SPL is high) via a first switch (nodes 31/32 of the first stage is connected to the input of NM3 via switch NM2 and C7 when SPL is high), the first switch coupled to an output of the first stage (node 31 via C6; or directly to 32) and an input to the second stage (node 34 connected to the input terminals of NM3, PM3 and NM6), a second switch (NM9) coupled to the input to the second stage (node 34) and a ground potential (ground). 
The circuit of Tachibana is a generic comparator. Tachibana merely discloses the first and second stage being provided power from a generic upper (high) supply voltage connected to the sources of PM1-PM3.
Thus, Tachibana fails to disclose:
a voltage generator coupled to the first stage and the second stage, the voltage generator configured and arranged to generate and provide a first voltage to the first stage and a second, different voltage to the second stage based on a predetermined input current, a maximum current of the first stage and the second stage being based on the predetermined input current.
However, Levinson discloses, in Figs. 3 and 4, a specific voltage generator (Fig. 3 lest 200; 408 with 406-1 to 406-4) that can be used with multiple stages (e.g., see 
a voltage generator (Fig. 3 lest 200; 408 with 406-1 to 406-4) coupled to the first stage (e.g., 402-1) and the second stage (e.g., one of 402-2 to 402-4), the voltage generator configured and arranged to generate and provide a first voltage (voltage supplied to 402-1 by 406-1; see VDD’ of Fig. 3) to the first stage and a second, different voltage (voltage supplied by one of 406-2 to 406-4.  The voltage supplied by 406-2 is equivalent to the voltage drop produced by 406-2.  The above voltage drop is generated from a different level shifting device/transistor 406-2 that is different from the voltage generated from/across the level shifting device/transistor 406-1.  Thus, the voltages are different voltages generated by different devices.  While the above voltages may have a substantially similar voltage level due to the control of VREG to both 406-1, 406-2 that is not to say that the above voltages are the same voltage, since the above voltages are generated from two distinct devices, e.g., 406-1 and 406-2.  Thus, the above voltages are separate and may be interpreted as two different voltages having substantially similar voltage levels) based on a predetermined input current (one of IRef and I1), a maximum current of the first stage and the second stage being based on the predetermined input current (the maximum current of each of the stages is limited to the input current IRef/I1 based on the ratio of the sizing of the transistors of each stage. In the case of Levinson the transistors are set to the same size and thus the ratio to the input current and maximum current is one to one, see Col. 4 line 59 to Col. 5 line 4 and Col 17-34.  Thus, the maximum current of each stage are based on the predetermined input current).

It would have been obvious to one of ordinary skill in the art to use the voltage generator circuit of Levinson (e.g., Fig. 3 lest 200; 408 with 406-1 to 406-4) to supply the upper power supply voltages of each stage of Tachibana et al. for the purpose of supply a regulated voltage to each stage that doesn’t vary with changes/differences in power supply voltage level, manufacturing processes, and/or temperature.
With respect to claim 2, the circuit of claim 1, wherein the second stage is selectively coupled in series with the first stage (the stages are serially connected).  
With respect to claim 3, the circuit of claim 2, wherein the second stage of the comparator core is configured to be in a safe state when isolated from the first stage (the circuit operates as claimed when CNTL is high).  
With respect to claim 5, the circuit of claim 2, wherein the voltage generator is configured and arranged to generate the first voltage as an operating voltage for the first stage, and wherein the voltage generator is further configured and arranged to generate the second voltage as an operating voltage for the second stage (each stage of Tachibana receives a separate voltage as generated by one of 406-1 to 406-4 of Levinson and each of the above voltages are based on the predetermined input current within 408).  
With respect to claim 6, the circuit of claim 1, wherein the second terminal of the capacitor is selectively coupled to the first input of the comparator core by way of a third 
With respect to claim 7, the circuit of claim 6, wherein the first stage further comprises a fifth switch coupled between the input and the output of the first stage (NM1), the fourth switch and the fifth switch configured to be closed when a voltage is sampled at the second input of the comparator core (the circuit is connected and operative as claimed).  
With respect to claim 8, the circuit of claim 1, wherein the voltage generator comprises a buffer (300 with M1 of Fig. 3 of Levinson; or 408 with 406-1), a first branch of the buffer configured to receive the predetermined input current (A1 of the first branch receives the predetermined input current, or 306 receiving I1) and a second branch of the buffer configured to generate the first voltage (M1 of Fig. 3; 406-1 of Fig. 1).  
With respect to claim 9, the circuit of claim 8, wherein the voltage generator further comprises a first transistor (M3) and a second transistor (M4) coupled in series in the first branch of the buffer (the transistors are serially connected), the first and second transistors configured to limit the maximum current of the first stage, the maximum current characterized as a maximum short circuit current of the first stage (306 limits the current due to the forced feedback of I1 to I2 via M6).  
With respect to claim 10, Tachibana discloses, in Fig. 1, a circuit comprising: 
a comparator core (Fig. 1) configured to compare a first input voltage at a first input (one of Vin and Vref) with a second input voltage at a second input (other one of Vin and Vref) and generate a digital value at an output based on a difference between the first input voltage and the second input voltage (OUT), the comparator core 
The circuit of Tachibana is a generic comparator. Tachibana merely discloses the first and second stage being provided power from a generic upper (high) supply voltage connected to the sources of PM1-PM3.
Thus, Tachibana fails to disclose:
“a voltage generator coupled to provide a first operating voltage to the first stage and a second, different operating voltage to the second stage, the voltage generator configured and arranged to generate the first operating voltage and the second operating voltage based on a predetermined input current, a maximum current of the first stage and the second stage being based on the predetermined input current.
However, Levinson discloses, in Figs. 3 and 4, a specific voltage generator (Fig. 3 lest 200; 408 with 406-1 to 406-4) that can be used with multiple stages (e.g., see 402-1 to 402-4) of a comparator circuit (e.g., Fig. 4 lest 408 and 406-1 to 406-4). The voltage generator of Levinson discloses:
a voltage generator (Fig. 3 lest 200; 408 with 406-1 to 406-4) coupled to provide a first operating voltage to the first stage (e.g., voltage provided by 402-1) and a second, different operating voltage to the second stage (e.g., voltage provided by one of 
The voltage generator of Levinson maintains a constant power consumption even when the supply voltage varies allows for the circuit to operate such that the power consumption is independent of process and temperature variations (see Col 5 lines 39-49).

With respect to claim 11, the circuit of claim 10, wherein the input of the first stage is selectively coupled to the first input and the second input by way of a capacitor (one of C1-C5), a third switch (one  of SW2 and SW1) and a fourth switch (other one of SW2 and SW1), a first terminal of the capacitor coupled to the input of the first stage (DACOUT terminal) and a second terminal of the capacitor coupled to the first input of the comparator core by way of the third switch and coupled to the second input of the comparator core by way of the fourth switch (the capacitor and switches are connected as claimed).  
With respect to claim 12, the circuit of claim 10, wherein the first stage comprises:
 a first transistor (PM1) having a first current electrode (source) coupled to the voltage generator to receive the first operating voltage (output of M1/406-1 of Levinson as modified above); and
 a second transistor (MN4) having a control electrode coupled to a control electrode of the first transistor to form the input of the first stage (gates of each transistor connected together as claimed), a first current electrode coupled to a second current electrode of the first transistor to form an output of the first stage (drains 
With respect to claim 13, the circuit of claim 10, wherein the second stage is configured to be in a safe state when isolated from the first stage (the circuit is connected and operative as claimed when CNTL is high).  
With respect to claim 15, the circuit of claim 10, wherein the voltage generator comprises a buffer (300 with M1 of Fig. 3 of Levinson; or 408 with 406-1), a first branch of the buffer configured to receive the predetermined input current (A1 of the first branch receives the predetermined input current, or 306 receiving I1) and a second branch of the buffer configured to generate the first voltage (M1 of Fig. 3; 406-1 of Fig. 1).  
With respect to claim 16, the circuit of claim 15, wherein the voltage generator further comprises a transistor pair (M3 and M4) coupled in series in the first branch of the buffer (the transistors are serially connected), the transistor pair configured to limit the maximum current of the first stage, the maximum current characterized as a maximum short circuit current of the first stage (306 limits the current due to the forced feedback of I1 to I2 via M6).  
Claims 17 is rejected for essentially the same reasons as discussed above with respect to the rejection of claim 12.
Claims 19 and 20 are rejected for the same reasons as claims 14 and 15.

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 

With respect to the argument that the first stage (e.g., NM1, PM1, NM4 and C6) is not isolated from the second stage (e.g., NM3, MP3 and NM6) when CNTL is high is not persuasive.  When CNTL is high the gate each of the inputs of each stage at 
With respect to the arguments that Levinson does not disclose generating a second voltage for the second stage as recited in claim 5.  The above arguments are not persuasive for at least the reasons discussed with respect to claim 1.  While the level shifters of Levinson may provide essentially the same voltage levels that is not to say the voltages are not separate/distinct from one another. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849